ORDER
This matter was before a panel of this court pursuant to an order issued to the defendants to appear and show cause why the issues raised in this appeal should not be summarily resolved.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of the court that cause has not been shown. The automatic stay of bankruptcy is not applicable to the individual defendants in this action since they were not personally involved in the bankruptcy proceedings. In any event, the defendant had the obligation to answer the case and raise the issue of bankruptcy on the record. The defendants failed to enter their appearance or file an answer in this matter and judgment was properly entered against them.
Therefore the defendants’ appeal is denied and dismissed, the judgment of the Superior Court is affirmed and the case is remanded to the Superior Court.
FAY, C.J., and MURRAY, J., did not participate.